                                                               ' r.==========il
                                                                    USDCSDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#: _ _____.~- - -
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED:3/4 f        t,02,0
United States of America

               v.                                                               15 Cr. 824 (RMB)

Juan Pablo Arreola,
                            Defendant.


Juan Pablo Arreola,
                            Petitioner                                        20 Civ. 1490 (RMB)

               v.

United States of America,
                            Respondent.


               Order re: Attorney-Client Privilege Waiver (Informed Consent)
       WHEREAS Petitioner-Defendant Juan Pablo Arreola has moved for relief from his

conviction pursuant to 28   U.S,C, § 2255 on the ground of ineffective assistance of counsel; and
       WHEREAS the Government, after reviewing the motion papers, has concluded that the

testimony of Petitioner's former counsel, Richard H. Rosenberg, Esq. ("Counsel"), will be

needed in order to allow the Government to respond to certain aspects of the motion; and

       WHEREAS the Court, after reviewing the motion papers, is satisfied that the testimony

of Counsel is needed in order to allow the Government to respond to the motion; and

       WHEREAS by making the motion, the movant has waived the attorney-client privilege

as a matter of law; and

       WHEREAS the Court is cognizant that, absent court order or informed consent, ethical

concerns may inhibit Counsel from disclosing confidential information relating to a prior client

even in the absence of a privilege, see, e.g., ABA Standing Comm. on Ethics and Prof.
Responsibility Formal Op. 10-456 (July 14, 2010), Disclosure of Information to Prosecutor

When Lawyer 's Former Client Brings Ineffective Assistance of Counsel Claim ,

       IT IS HEREBY ORDERED that Counsel shall give sworn testimony, in the form of an

affidavit or affirmation, addressing the allegations of ineffective assistance of counsel made by

movant; and it is further

        ORDERED that Petitioner-Defendant Juan Pablo Arreola execute and return to this court

within 60 days from today's date the accompanying "Attorney-Client Privilege Waiver

(Informed Consent)" form. If the document is not received by the court within 60 days from

today' s date, the court may deny the § 2255 motion, on the ground that the movant failed

to authorize the disclosure of information needed to permit the Government to respond to

the motion; and it is further

        ORDERED that the Government shall be permitted an additional 60 days from the

receipt of said executed "Attorney-Client Privilege Waiver (Informed Consent)" form to obtain

sworn testimony from Counsel and file its opposition and any additional supporting papers with

this Court.

Dated: New    Y'ii'-,, New York
       March   -1-' 2020
                                                            ?~B
                                                HONORABLE RICHARD M. BERMAN
                                                UNITED STATES DISTRICT JUDGE



                                                     Copies Mailed By Chambers

                                               2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America

               V.                                                             15 Cr. 824 (RMB)

Juan Pablo Arreola,
                            Defendant.


Juan Pablo Arreola,
                            Petitioner                                      20 Civ. 1490 (RMB)

               V.


United States of America,
                            Respondent.


                      Attorney-Client Privilege Waiver (Informed Consent)
To: Petitioner-Defendant Juan Pablo Arreola

       You have made a motion under Section 2255 of Title 28, United States Code, to have
your conviction set aside on the ground that you received ineffective assistance from your former
lawyer, Richard H. Rosenberg, Esq. (referred to in this form as "your former attorney"). The
Court has reviewed your papers and determined that it needs to have a sworn testimonial
statement from Counsel in order to evaluate your motion.

       By making this motion, you have waived the attorney-client privilege you had with your
former attorney to the extent relevant to determining your claim. This means that if you wish to
press your claim of ineffective assistance, you cannot keep the communications between yourself
and your former attorney a secret-you must allow them to be disclosed to the Government and
to the Court pursuant to court order. The court has already issued an Order (copy attached)
ordering your former attorney to give such testimony, in the form of an affidavit. This Informed
Consent form is designed to ensure that you fully understand and agree to this.

        Specifically, if you wish to proceed with your motion to set aside your conviction or
sentence on the basis that you received ineffective assistance of counsel, you must sign this
statement and return it to the court in the attached envelope (keeping a copy for your records).
The form constitutes your authorization to your former attorney to disclose confidential
communications (1) only in response to a court order and (2) only to the extent necessary to shed
light on the allegations of ineffective assistance of counsel that are raised by your motion.

        You should know that if you sign this authorization, you run the risk that your former
attorney will contradict your statements about his or her representation of you. However, you
should also know that the court will deny your motion if you do not authorize your former
attorney to give an affidavit in response to the Court's attached Order.

        You must return this form, signed by you and notarized, within sixty (60) days from the
date of the Court's Order directing your former lawyer to give testimony. If the Court does not
receive this form, signed by you and notarized, within that time, the court will automatically
deny your motion.

NOTARIZED AUTHORIZATION

I have read the Court's Order dated _ _ _ _ _ and this document headed Attorney-Client
Privilege Waiver (Informed Consent). I hereby authorize my former attorney, Richard H.
Rosenberg, Esq., to comply with the Court's Order by giving testimony, in the form ordered by
the court, relating to my motion to set aside my conviction on the ground of ineffective
assistance of counsel. This authorization allows my former attorney to testify only pursuant to
court order, and only to the extent necessary to shed light on the allegations of ineffective
assistance of counsel that are raised by my motion.

Dated: - - - - - - - - - - -




Sworn to before me this _ _ day of _ _ _ _ _ _ _ , 20_


Notary Public




                                             2
                   Attorney-Client Privilege Waiver (Informed Consent)
